Citation Nr: 0721329	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to a service-
connected left ankle disability and a left elbow disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served in the Merchant Marines from April 1943 to 
October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and July 2004 rating decisions of the 
Cleveland, Ohio and St. Paul, Minnesota, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA), 
respectively.

The issue of entitlement to service connection for asbestosis 
must be remanded for the reasons set forth below.  The Board 
notes that because the veteran's claim for service connection 
for asbestosis remains pending, his claim of entitlement to 
TDIU must also be held in abeyance until its resolution.  
Accordingly, the Board will remand the claim for TDIU because 
it is inextricably intertwined with the asbestosis claim.  
The Court has stated that issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless all the issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, both the claim for service connection 
for asbestosis and the claim for TDIU are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if additional action is required 
on his part.


FINDING OF FACT

The competent clinical evidence does not demonstrate that the 
veteran's bilateral shoulder disability is causally related 
to active service on a direct or presumptive basis or to his 
service-connected left ankle disability or his left elbow 
disability.




CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service, arthritis of the shoulders may 
not be presumed to be of service onset and a bilateral 
shoulder disability is not proximately due to, or aggravated 
by, a service-connected left ankle disability or a left elbow 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the AOJ to the appellant that 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.   It appears from the record that the 
December 2003 VCAA notice letter to the appellant did not 
explicitly ask him to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, the Board finds that the failure 
of the veteran to be specifically informed of this element 
was harmless error and the veteran has not been prejudiced 
thereby because for all practical purposes, the veteran has 
been notified of the need to provide such evidence.  In this 
regard, the AOJ letter noted above informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the AOJ.  He was also asked to submit any treatment records 
that he had pertinent to his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced 
thereby.

The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a)(2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
a bilateral shoulder disability.  With respect to a current 
injury or disease, the record reflects that the veteran has 
been diagnosed with bilateral shoulder 
osteoarthritis/degenerative joint disease.  However, 
contemporaneous treatment records from the veteran's period 
of service do not reflect that the veteran ever complained of 
or sought treatment for a bilateral shoulder disability.  
Moreover, no competent clinical evidence of record 
establishes that the veteran's current shoulder 
osteoarthritis, initially demonstrated by the record years 
after service, is etiologically related to any incident of 
service.  Indeed, the examiner from the veteran's February 
2004 VA examination indicated that the veteran had an 
occupation that was as likely as not to have caused the 
veteran's shoulder disability.  

Therefore, in the absence of any medical evidence that the 
veteran's current bilateral shoulder disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds the veteran's initial demonstration in the record of a 
bilateral shoulder disability in 2004, years after his 
October 1944 discharge from service, to be too remote from 
service to be related thereto.  Therefore, the Board finds 
that the veteran is not entitled to a grant of service 
connection on a nonpresumptive direct basis for his current 
bilateral shoulder disability.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's current bilateral shoulder 
degenerative joint disease was manifested to a compensable 
degree within one year of his separation from service.  In 
fact, the first documented clinical finding of record 
consistent with arthritis was in 2004, which was many years 
after service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for a bilateral 
shoulder arthritis.

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
a left ankle disability and a left elbow disability.  As 
discussed above, the record establishes that the veteran has 
been diagnosed with and undergoes treatment for a bilateral 
shoulder disability.  However, the medical evidence of record 
does not establish that such condition is caused or 
aggravated by his service-connected left elbow or ankle 
disabilities.  In fact, the examiner from the veteran's 
February 2004 VA examination, after an examination of the 
veteran and a review of his claims file, opined that the 
veteran's bilateral shoulder disability was not as likely as 
not related to his left elbow condition.  Rather, the 
examiner indicated that the veteran had an occupation that 
was as likely as not to have caused the veteran's shoulder 
disability. 

The Board notes that in November 2004 a letter was received 
from the veteran's primary care physician, in which he opined 
that it was likely that there was a connection between the 
veteran's bilateral shoulder osteoarthritis and his war 
injuries.  According to the physician, the veteran's 
subsequent guarding and unequal weight distribution (as a 
result of his left elbow and ankle disability) over the 
veteran's years of construction work contributed to the 
disabilities that he now suffers.  However, the Board 
observes that there is no evidence that the physician 
reviewed the veteran's claims file prior to determining his 
assessment of the veteran's condition.  As such, the Board 
notes that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  In this regard, the Court has provided 
guidance for weighing medical evidence.  Specifically, the 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  

Therefore, in weighing the medical evidence, the Board finds 
that February 2004 VA opinion to be more probative than that 
provided by the veteran's treating physician because such 
opinion was based on a review of the veteran's entire claims 
folder, to include his service medical records.  Accordingly, 
in the absence of any evidence to the contrary, the Board 
concludes that the veteran's bilateral shoulder disability 
was not caused or aggravated by his service-connected left 
ankle disability and left elbow disability.  Thus, the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
bilateral shoulder disability is related to service, to 
include as secondary to his service-connected left ankle 
disability and his left elbow disability, the negative 
evidence of record is of greater probative value than his 
statements and other evidence in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has a current bilateral shoulder 
disability that is related to his active military service on 
either a direct or presumptive basis, or secondary to or 
aggravated by his service-connected elbow or ankle 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral shoulder disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application. 


ORDER

Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to a service-connected 
left ankle disability and a left elbow disability, is denied.


REMAND

As to service connection claims for asbestos-related 
diseases, VA issued DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), which provided guidelines for 
considering compensation claims based on exposure to 
asbestos; and such information and instructions from the DVB 
Circular were included in VA Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.68 (Sept. 21, 1992) and, as 
subsequently amended, in para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during, and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See also Ashford v. Brown, 10 Vet. 
App. 120 (1997); and McGinty v. Brown, 4 Vet. App. 428 
(1993).

The veteran asserts that service connection is warranted for 
asbestosis.   The record demonstrates that the veteran has 
been diagnosed with asbestosis.  The record also demonstrates 
that the veteran served aboard the William Moultrie, the John 
A. Donald, and the Richard Bassett as a messman and an 
ordinary seaman during his service in the Merchant Marines 
during World War II.  The veteran, in an April 2003 Report of 
Contact, indicated that his duties included painting and 
working in the engine room.  He further noted that his post-
service occupations, included construction and cement work.  
The veteran has also contended that the ships on which he 
served had asbestos-wrapped pipes in the sleeping areas and 
in the corridors. 

However, despite the veteran's contentions, the record does 
not demonstrate that the veteran's claim has been 
sufficiently developed per the provisions of DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988), VA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21.  As 
such, the Board finds that the veteran's claim must be 
remanded for such development.

The veteran's claim for TDIU is remanded because it is 
inextricably intertwined with the service connection claim.  
The Court has stated that issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless all the issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if the claims 
are granted.

2.  Another attempt should be made to 
secure the veteran's service personnel 
records through official channels and 
associate them with the claims file.  If, 
after an exhaustive search, such records 
are unable to be located, it should be so 
indicated in the claims file.

3.  Request the service department, the 
National Personnel Records Center, or any 
other appropriate organization having 
access to historical information 
regarding asbestos exposure on naval 
vessels to provide any relevant evidence 
or information as to whether the 
appellant may have been exposed to 
asbestos while on active duty from April 
1943 to October 1944 while aboard naval 
vessels, including various merchant 
marine vessels, in his duties as a 
messman and an ordinary seaman.  Any 
records obtained should be associated 
with the claims folder. If no such 
records are available, this should be so 
reported in the record.

The appellant should be advised that he 
may submit alternative forms of evidence 
to support his claims, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.

4.  After all necessary development has 
been accomplished, the veteran's claim 
for entitlement to service connection for 
asbestosis and his claim for entitlement 
to TDIU should be readjudicated.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


